Order of Appellate Term affirming judgment of the Municipal Court and said judgment reversed on the law and a new trial ordered, costs to appellant to abide the event. In our opinion, the trial court erred in charging the jury that the plaintiff could recover in the event only that the defendants’ negligence was the sole cause of the accident, and in refusing to charge, at plaintiff’s request, that any negligence on the part of the driver of the car in which plaintiff was riding was not imputable to him. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.